 

 

U.S. DISTRICT COURT

IN THE UNITED STATES DISTRICT COU RPORTHERNELED. OF TEXAS

FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION MAY - 6 2021

CLERK,.U.S. DISTRICT COURT

 

 

 

 

 

 

 

UNITED STATES OF AMERICA § B A A
§ y _v_Deputy
Plaintiff, §
§
V. § 2:20-CR-110-Z-BR-(1)
§
JEREMY DAVID BARRINGTON §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On April 19, 2021, the United States Magistrate Judge issued a Report and Recommendation
Concerning Plea of Guilty (“Report and Recommendation”) in the above referenced cause. Defendant
Jeremy David Barrington filed no objections to the Report and Recommendation within the fourteen-
day period set forth in 28 U.S.C. § 636(b)(1). The Court independently examined all relevant matters
of record in the above referenced cause—including the elements of the offense, Factual Resume, Plea
Agreement, and Plea Agreement Supplement—and thereby determined that the Report and
Recommendation is correct. Therefore, the Report and Recommendation is hereby ADOPTED by the

United States District Court. Accordingly, the Court hereby FINDS that the guilty plea of Defendant

Defendant Jeremy David Barrington; and ADJUDGES Defendant Jeremy David Barrington guilty of
Count One in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2). Sentence will be imposed in

accordance with the Court’s sentencing scheduling order.

SO ORDERED, May db , 2021. Ah giao

MATZHEW J. KA CSMARYK

Jeremy David Barrington was knowingly and voluntarily entered; ACCEPTS the guilty plea of
|

|

|

ED anes DISTRICT JUDGE
|

 
